

116 HR 7221 IH: Prohibiting Law Enforcement Use of Chemical Weapons Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7221IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Ms. Ocasio-Cortez (for herself, Mr. García of Illinois, Mr. Takano, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit law enforcement officers from using chemical weapons in the course of policing activities, and for other purposes.1.Short titleThis Act may be cited as the Prohibiting Law Enforcement Use of Chemical Weapons Act.2.Prohibition on law enforcement officer use of chemical weapons(a)Federal law enforcement officersNo Federal law enforcement officer may use a chemical weapon in the course of policing activities in the United States. (b)State and local law enforcement officersBeginning in the first fiscal year that begins after the date of enactment of this Act, in order to be eligible to receive funds under subpart 1 of part E of title 1 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) and part Q of title I of such Act (34 U.S.C. 10381 et seq.), a State or unit of local government shall have in place a law or policy, and be in substantial compliance with such law or policy, prohibiting law enforcement officers in that jurisdiction from using a chemical weapon in the course of policing activities. 3.Proper disposal(a)In generalNot later than one year after the date of enactment of this Act, a Federal, State, or local law enforcement agency that has in its possession a chemical weapon that was acquired for a use that, in the case of a Federal law enforcement agency, would violate section 2(a), or in the case of a State or local law enforcement agency, would violate the law described in section 2(b), shall surrender such chemical weapon to the Attorney General for disposal in a manner that complies with any applicable environmental and safety regulations related to the disposal of such chemical weapon.(b)Inspector General oversightThe Inspector General of the Department of Justice shall conduct audits to ensure the appropriate disposal of chemical weapons under subsection (a), and shall, on an annual basis, report the findings of such audits to the Committees on the Judiciary of the House of Representatives and of the Senate. 4.DefinitionsIn this Act:(1)The term chemical weapon means the following, together or separately: (A)A toxic chemical and its precursors. (B)A munition or device, specifically designed to cause death or other harm through toxic properties of those toxic chemicals specified in paragraph (1), which would be released as a result of the employment of such munition or device.(C)Any equipment specifically designed for use directly in connection with the employment of munitions or devices specified in paragraph (2).Such term does not include oleoresin capsicum spray, or any munition, device, or equipment related to such spray. (2)The term law enforcement officer means any officer of the United States, a State, or unit of local government, who is empowered by law to conduct investigations of, or make arrests because of, offenses against the United States, the District of Columbia, a State, or a political subdivision of a State, and includes a member of the Armed Forces (including any reserve component) under orders to act in a policing capacity in the United States. (3)The terms precursor and toxic chemical have the meanings given such terms in section 229F of title 18, United States Code.(4)The terms State and unit of local government have the meanings given such terms in section 901 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251). 